      CASE 0:19-cv-00115-DSD-BRT Document 1 Filed 01/15/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
Clifford L. Johnson,
                                             Case No. ____________________
                   Plaintiff,

      v.                                             NOTICE OF REMOVAL TO
                                                        FEDERAL COURT
City of Minneapolis; and Officer
Kevin Franek and Officer Brian
Cummings, in their individual and
official capacities,

                   Defendants.


      Pursuant to 28 U.S.C. §§ 1331, 1343, 1441 and 1446, Defendant City of

Minneapolis, through its attorneys, Heather P. Robertson, Assistant Minneapolis

City Attorney, and Brian Carter, Assistant Minneapolis City Attorney, 350 S.

Fifth Street, Room 210, Minneapolis, MN 55415, hereby removes this action from

the Fourth Judicial District of the State of Minnesota to this Court, and gives

notice to the Plaintiff and this Court as follows:

      1.     On December 26, 2018, Defendant City of Minneapolis received the

attached Summons and Complaint and enclosures by personal service. No

further proceedings have occurred in this matter.

      2.     A copy of the Summons directed to Defendant, dated December 26,

2018 is attached hereto as Exhibit A. A Copy of the Complaint dated December

26, 2018 is attached hereto as Exhibit B.
     CASE 0:19-cv-00115-DSD-BRT Document 1 Filed 01/15/19 Page 2 of 3



      4.    This Notice of Removal is filed pursuant to 28 U.S.C. § 1441(a) and

(c). The Complaint alleges violations of Plaintiff’s rights secured by the Fourth

Amendment of the U.S. Constitution. These are claims over which this Court has

original jurisdiction pursuant to 28 U.S.C. § 1343, as they arise under the laws of

the United States within the meaning of 28 U.S.C. § 1331, and these claims are

therefore removable under 28 U.S.C. § 1441.

      5.    The Complaint alleges that the City of Minneapolis and its

employees violated Plaintiff’s constitutional civil rights and asserts claims under

42 U.S.C. § 1983. The Complaint also alleges that the City of Minneapolis and its

employees violated Plaintiff’s rights and asserts claims under 42 U.S.C. § 12132.

These are claims over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1343, as they arise under the laws of the United States within the

meaning of 28 U.S.C. § 1331, and these claims are therefore removable under 28

U.S.C. § 1441.

      6.    The Complaint also asserts pendent common law claims under

Minnesota law. This Court has supplemental jurisdiction over Plaintiff’s state

claims under 28 U.S.C. § 1367(a).

      7.    Defendants Kevin Franek and Brian Cummings have not been

served with process in this lawsuit. Defendant City of Minneapolis first received

notice of this Complaint on December 26, 2018 when it was served upon the



                                                                                 2
     CASE 0:19-cv-00115-DSD-BRT Document 1 Filed 01/15/19 Page 3 of 3



Minneapolis City Clerk.       This Notice of Removal is filed within 30 days of

Defendant City of Minneapolis’s receipt of the Complaint and is therefore timely

under 28 U.S.C. § 1446(b)(1).

      8.    The City of Minneapolis files herewith a copy of all process,

pleadings and orders served upon it in this action. The City has sent written

notice of the filing of this Notice of Removal of Action to Federal Court to

Plaintiff’s counsel and will promptly file a copy of this Notice with the Clerk of

the District Court for the Fourth Judicial District of the State of Minnesota,

County of Hennepin. Defendants sign this pleading in accordance with Federal

Rule of Civil Procedure 11.

      WHEREFORE, notice is hereby given that this action is removed from the

State Court to this Court for trial or such other determination as this Court may

make regarding the action and in accordance with its jurisdictional limits under

28 U.S.C. § 1441.

Dated: January 15, 2019                 SUSAN L. SEGAL
                                        City Attorney
                                        By
                                        /s/ Heather P. Robertson
                                        HEATHER P. ROBERTSON (#0390470)
                                        BRIAN S. CARTER (#0390613)
                                        Assistant City Attorneys
                                        350 S. Fifth Street, Room 210
                                        Minneapolis, MN 55415
                                        (612) 673-2072
                                        heather.robertson@minneapolismn.gov
                                        Attorneys for Defendants


                                                                                3
